979 So. 2d 383 (2008)
M.D., mother of C.D. and B.D., minor children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D07-5021.
District Court of Appeal of Florida, First District.
April 17, 2008.
James R. Goff of Northwest Florida Legal Services, Inc., Pensacola, for Appellant.
Katie George and Eric D. Schurger, Assistant Circuit Legal Counsel of Department of Children and Families, Pensacola, and Annette Lizardo of Florida Statewide Guardian Ad Litem Office, Orlando.
PER CURIAM.
Appellant M.D. seeks review of an order terminating her parental rights to C.D. and B.D. pursuant to section 39.806(1)(c) and (i), Florida Statutes (2006). Appellant argues the Department of Children and Families failed to prove her continued involvement would harm the children. Under the relevant case law, appellant is correct. See Fla. Dep't of Children & Families v. F.L., 880 So. 2d 602, 610 (Fla.2004); M.H. v. Dep't of Children & Families, 866 So. 2d 220, 222-24 (Fla. 1st DCA 2004). REVERSED and REMANDED.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.